March Mr. Karl Hiller Branch Chief Division of Corporation Finance Securities and Exchange Commission Washington, DC20549-7010 Re:PrimeEnergy Corporation Form 10-K for Fiscal Year Ended December 31, 2006 Filed April 2, 2007 Form 10-Q for Fiscal Quarter Ended September 30, 2007 Filed November 14, 2007 Response Letters Dated October 25, 2007 and November 12, 2007 File No. 000-07406 Dear Mr. Hiller: In response to your letter dated January 29, 2008 regarding PrimeEnergy Corporation (Registrant), the following reply has been prepared to address your comment. Form 10-K for the Fiscal Year Ended December 31, 2006 Consolidated Statements of Operations F-5 We note your proposed disclosure revisions responding to our prior comment 1. Please further revise your disclosure to clarify how you account for your 20% equity interest in Partners, and how you determined the $18 million fair market value for such 20% interest. Additionally, given that you own a 20% equity interest in Partners, please explain how you applied the guidance in Issue 8(b), paragraph 20 and Issue 9, paragraphs 21 to 24 of EITF 01-2, and how you supported the full recognition of the $18.7 million gain. Response: See Exhibit A for further revision of this disclosure related to the determination of the fair market value of our interest in Partners and the method used to account for our ownership interest in Partners. EITF 01-2 Issues 8b and 9 apply to entities transferring ownership of a controlled asset. The registrant had a noncontrolling interest in the properties and therefore did not apply the guidance in EITF 01-2 Issues 8b and 9. In determining the recognition of the full $18.7 million gain related to this transaction the registrant considered the substantive change in ownership and structure of the entities involved in the transaction. The accounting for this transaction was reviewed by our independent auditors during our 2005 yearend audit whose audit workpapers were further reviewed by the PCAOB inspectors during their review of the audit work performed by our independent auditors. The Registrant believes this method is appropriate and that the financial statements of the Registrant are materially correct. Please do not hesitate to contact me at (203) 358-5702 if you have any questions. Sincerely, Beverly A. Cummings Chief Financial Officer Exhibit A Item
